Case 1:19-cv-00049-KJM-NONE Document 1 Filed 01/28/19 Page 1 of 2            PageID #: 1



    LUNSFORD DOLE PHILLIPS #4407
    7 Waterfront Plaza, Suite 400
    500 Ala Moana Blvd.
    Honolulu, Hawaii 96813
    Tel: (808)543-2055; Fax (808)543-2010
     lunsfordp001@hawaii.rr.com
    Attorney for Plaintiffs


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII

                                CIVIL NO.
    DANIEL WARD,     )
        Plaintiff    )
                     )                COMPLAINT
          v.         )
                     )
    VAPOR TECH       )
    HAWAII, INC.     )
         Defendant   )
    _________________)

          Plaintiff DANIEL WARD, through his undersigned counsel, avers
    and alleges:
                        JURISDICTION AND VENUE

                   1. This court has original jurisdiction pursuant to 28 U.S.C.
    Section 1331 through the federal question raised herein, namely the alleged
    violation of the Americans With Disabilities Act of 1990 (hereinafter
    “ADA”), 42 U.S.C. Section 12101 et seq.
                   2. All events material hereto occurred within the District of
    Hawaii.
                   3. Plaintiff DANIEL WARD is a person with a disability,
    namely spinal cord-injured quadriplegia.
Case 1:19-cv-00049-KJM-NONE Document 1 Filed 01/28/19 Page 2 of 2              PageID #: 2




                   VIOLATION OF 42 U.S.C. § 12101 ET. SEQ.
                 4. According to 28 CFR part 36, the defendant VAPOR TECH
    HAWAII, INC., is a “public accommodation” which is operating a “place of
    public accommodation,” namely a pawn store, located at 518 California
    Ave., Wahiawa, City & County of Honolulu, Hawaii, and thereby falls under
    the ambit of the ADA, 42 U.S.C. Section 12101 et seq.
                 5. Accordingly the defendant VAPOR TECH HAWAII, INC.,
    is amenable to suit by the plaintiff for violation of the ADA.
                 6. The defendant VAPOR TECH HAWAII, INC., has violated
    and is violating the ADA by denying the plaintiff equal accommodations and
    has not complied with the ADA final rules, 28 CFR part 36, Subpart C, by
    failing to eliminate readily achievable barriers to equal accessibility,
    including but not limited to:
                 a) no accessible route and no accessible parking.
    THEREFORE, PLAINTIFF RESPECTFULLY REQUESTS THE COURT:
    enter judgment for the plaintiff and against the defendant VAPOR TECH
    HAWAII, INC., and order the following relief:
                 A) An injunction ordering the defendant VAPOR TECH
                     HAWAII, INC.,’s full compliance with the ADA within one
                     hundred eighty (180) days;
                 B) Payment of plaintiff’s litigation costs, including reasonable
    expert and attorney’s fees; and
                 D) Such other relief as the court deems proper.
    DATED: Honolulu, Hawaii, January 19, 2019.

    /s/ LUNSFORD DOLE PHILLIPS
